DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 5/5/2021. Claims 8 and 9 were added. Claims 1 – 9 are now pending in the application. 

Claim Analysis
2.	Summary of Claim 1:
A rubber composition for tires, comprising 

a rubber component comprising at least 80% by mass in total of at least one of an isoprene-based rubber, a polybutadiene rubber, or a styrene-butadiene rubber, the rubber composition comprising, per 100 parts by mass of the rubber component:

10 to 120 parts by mass of silica;

0.2 to 10 parts by mass of a tetrazine compound represented by the formula (1) below;

and 1 to 50 parts by mass of a low-molecular-weight diene polymer having a weight average molecular weight of 200,000 or less,   


    PNG
    media_image1.png
    84
    280
    media_image1.png
    Greyscale


wherein R1 and R2 may be the same or different and each represent a hydrogen atom, -COOR3 in which R3 represents either a hydrogen atom or an alkyl group, or a C1-C11 monovalent hydrocarbon group optionally containing a heteroatom, and R1 and R2 may each form a salt,

 the rubber composition further comprising a resin having unsaturated bonds other than those in a benzene ring; and the rubber composition satisfying the equation: Y/X = 5 to 100 wherein X denotes the amount of the tetrazine compound per 100 parts by mass of the rubber component, and Y denotes the amount of the resin per 100 parts by mass of the rubber component.

 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (WO 2017/057758 A1; US PG Pub 2018/0273723 A1 used as English Translation Herewith) as listed on the IDS dated 9/27/2019 in view of Nakajima (US PG Pub 2017/0158845 A1).
	Regarding claims 1, 4-5 and 8-9, Sato et al. teach a rubber composition for tires (claim 10), comprising at least one member selected from the group consisting of natural rubber, isoprene rubber, styrene-butadiene rubber and butadiene rubber [0023], wherein the styrene-butadiene rubber and butadiene rubber is present in an amount of 50 to 100 parts by mass per 100 parts by mass of the rubber component [0024], wherein in a preferred embodiment (Table 4, Example 10, [0262]) the styrene butadiene rubber is in an amount of 100 parts by mass thereby reading on the “at least 80% by mass” as required by the instant claim 1 and further reading on the “amount of 15 to 80% by mass” as required by instant claims 4 and 5, and the butadiene rubber (BR9000 having a molecular weight of 9,000) is in an amount of 20 parts by mass thereby reading on the “1 to 50 parts by mass of a low-molecular-weight diene polymer having a weight average molecular weight of 200,000 or less” as required by the instant claim, wherein the rubber composition comprises silica in an amount of 80 parts by mass thereby reading on the 10-120 parts by mass as required by the instant claim, wherein the 

    PNG
    media_image2.png
    104
    170
    media_image2.png
    Greyscale

wherein X1 and X2 are the same or different and represent a hydrogen atom or an alkyl, alkylthio, aralyl, aryl, arylthio, heterocyclic, or amino group, or a salt thereof (claim 1) thereby reading on the tetrazine compound represented by the formula (1) as required by the instant claim, and wherein the tetrazine compound is present in an amount of 0.5 parts by mass (Table 4, Example 10) thereby reading on the claimed amount of 0.2 to 10 parts by mass as required by the instant claim. Sato et al. teach that ingredients used in the rubbery industry can be added to the compositions, including resins and softeners [0139].
	Sato et al. do not particularly teach the rubber composition comprising a resin having unsaturated bonds other than those in a benzene ring.
	Nakajima teaches a pneumatic tire having a tread composed of a rubber composition comprising 70 to 200 parts by mass of a filler and 15 to 60 parts by mass of a tackifying resin, wherein in a preferred embodiment the tackifying resin is TO125 (copolymer of 1-methyl-4-(1-methylethenyl)-cyclohexene and styrene) ([0030]), wherein the tackifying resin outside the range of 15-60 phr, sufficient grip performance and abrasion resistance may not be obtained ([0031]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added 15-60 phr of a tackifying resin to the tire resin composition of Sato et al., since Sato et al. teach that ingredients used in the rubbery industry can be added to the compositions, including resins and softeners, and Nakajima  teaches that the inclusion of a tackifying resin, such as a copolymer of 1-methyl-4-(1-methylethenyl)-cyclohexene and styrene, can be used as a type of softener to improve grip performance, which is 

	Regarding claims 2 and 3, Sato et al. teach the X1 and X2 are heterocyclic groups [0013], wherein the heterocyclic group is a 2-pyridyl group [0014 -0015] and further teach in a preferred example 3,6-bis(2-pyridyl)-1,2,4,5-tetrazine [0084] which has the following structure: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

thereby reading on the formula (1-4) as required by instant claim 2 and formula (1-4-1) as required by instant claim 3. 
.
	
	Response to Arguments
4.	Applicant’s arguments, see p. 1-2, filed 5/5/2021, with respect to the rejection of claims 1-7 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made under 103 over Sato in view of Nakajima.


Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763